This Statement of Additional Information is revised as disclosed below. THE VICTORY PORTFOLIOS Balanced Fund Core Bond Fund Diversified Stock Fund Established Value Fund Federal Money Market Fund Financial Reserves Fund Focused Growth Fund Fund for Income Government Reserves Fund Institutional Money Market Fund International Fund International Select Fund Investment Grade Convertible Fund National Municipal Bond Fund Ohio Municipal Bond Fund Ohio Municipal Money Market Fund Prime Obligations Fund Small Company Opportunity Fund Special Value Fund Stock Index Fund Tax-Free Money Market Fund Value Fund Supplement dated February 10, 2009 to the Statement of Additional Information (“SAI”)dated November 24, 1. The section entitled “Advisory and Other Contracts – Shareholder Servicing Plan” found on page 84 is modified by adding the following as the last sentence of the paragraph: The Fund may reduce or eliminate the amount of shareholder servicing fees paid to shareholder servicing agents to reduce the Fund’s total operating expenses. VP-SAI-SUPP1
